Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 02/08/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “configured to allow only a lateral gas flow”, as recited in claim 1 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 15-17, and 19 are objected to because of the following informalities:  T
Regarding claims 15 and 19, the phrase, “  arranging the die at the casing” is grammatically incorrect. The word “in” or “on” are suggested as substitutes for the preposition.
Regarding claim 19, the phrase, “in such way” is grammatically incorrect. Substitution of the word ‘so’ for the phrase is suggested as a remedy.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “wherein the membrane is configured to allow only a lateral gas flow, and wherein a blocking member is configured to block a vertical gas flow through the membrane into the cavity, the blocking member tightly covering a surface of the 
Regarding claim 15, the limitation, “an opening” is unclear with regard to the relationship of said opening to the previous-recited “open side”.
	Regarding claim 16, the limitation, “forming recesses in the membrane arranged at the substrate” is unclear with regard to which element is arranged at the substrate.
Conclusion
The reference of interest is cited.
 
    PNG
    media_image1.png
    241
    469
    media_image1.png
    Greyscale

	Zhang teaches in Figs. 1 and 4 and related text, a package comprising: 
a casing (unnumbered) having an opening and enclosing a cavity; 
a die (MEMS chip 4) and (ASIC chip 5) accommodated in the cavity; and 
a membrane (membrane flap 6) closes the vent hole, and it can deform under the influence of airflow and open the vent hole 32. Zhang does not teach relating to gas flows, etc,. 
Broy et al. (US 6524740 B1) teaches relating to an improved gas sensor and more particularly to a gas sensor having a protective member to restrict the flow of gas into the sensor.
Claim 18 is allowed. As indicated in ¶0007 above the prior art(s) (Zhang, for example) teaches relating to a method for assembling a package, the method comprising: providing a die comprising bond pads (not shown); providing a substrate and a lid (casing), both part of a casing enclosing a cavity, wherein the substrate comprises an opening (2), but fails to teach and/or suggest arranging a membrane on the substrate such that the membrane covers the opening in the substrate; arranging the die at the casing; and arranging the lid on the substrate to close the casing, thereby enclosing the die.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JASMINE J CLARK/Primary Examiner, Art Unit 2816